PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On July 10,2007, claimant’s vehicle struck a brolcen-off sign post at the Cottageville intersection in Jackson County.
2. Respondent is responsible for the maintenance of the road at the Cottageville intersection.
3. As a result of this incident, claimant’s vehicle sustained damage to its bumper and tires in the amount of $643.59. Since claimant’s insurance deductible *58was $100.00, claimant’s recovery is limited to that amount.
4. Respondent agrees that the amount of $100.00 for the damages put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of the road at the Cottageville intersection on the date of this incident; that the negligence of respondent was the proximate cause of the damages to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for her loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $100.00.
Award of $100.00.